Per curiam.
This disciplinary matter is before the Court on the petition for voluntary surrender of license filed by Steven Hyman Hurwitz (State Bar No. 380116) pursuant to Rules 4-110 (f) and 4-227 (b) (2) of the Georgia Rules of Professional Conduct. In the petition Hurwitz admits that on two occasions he agreed to represent clients in legal matters but after the clients paid Hurwitz, he did not complete work on their cases and ceased communication with them. The clients demanded return of the fees they paid, but Hurwitz did not refund the fees. Hurwitz admits that by his conduct he willfully abandoned his *259clients’ cases and violated Rule 1.3 of Bar Rule 4-102 (d), andrequests that the Court accept the voluntary surrender of his license to practice law, which is tantamount to disbarment. A violation of Rule 1.3 may be punished by disbarment. The State Bar has responded, asserting its belief that the interests of the public and the State Bar would be best served by accepting Hurwitz’s petition.
Decided June 18, 2012.
Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Hurwitz’s petition for the voluntary surrender of his license. Accordingly, the name of Steven Hyman Hurwitz hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Hurwitz is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.